Citation Nr: 0417216	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-17 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for benign prostatic 
hypertrophy, claimed as enlarged prostate.

4.  Entitlement to service connection for venous 
insufficiency, claimed as peripheral edema due to undiagnosed 
illness.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from September 1949 
to March 1951 and from February 1953 to February 1955.  He 
again had active duty in Southwest Asia in support of 
Operation Desert Shield/Storm from August 1990 to June 1991.  
In addition, the veteran had multiple periods of verified and 
unverified reserve component service, including active duty, 
active duty for training and inactive duty training, in the 
Air National Guard from 1962 to 1965, in the Army National 
Guard from 1968 to 1975, and in the Air National Guard from 
1975 to 1994, excluding a period of active Air Force Gulf War 
service, noted above, from August 1990 to June 1991.  The 
veteran retired from reserve service in November 1994.

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from August 1998 and October 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  By a 
decision issued in March 2001, the Board, in pertinent part, 
remanded claims of entitlement to service connection for 
hypertension, diabetes mellitus, benign prosthetic 
hypertrophy, claimed as an enlarged prostate, and venous 
insufficiency, claimed as peripheral edema due to undiagnosed 
illness.  These claims now return to the Board following 
additional development.

In January 2002, a claim of entitlement to service connection 
for a cold injury was denied.  By a rating decision issued in 
March 2003, the RO increased evaluation of the veteran's 
residuals, right knee injury with traumatic arthritis, from 
10 percent to 30 percent disabling.  The RO granted service 
connection for a left knee disability and evaluated that 
disability as 10 percent disabling effective October 22, 
2002, and denied entitlement to service connection for 
degenerative joint disease.  The evidence of record does not 
reflect that the veteran has disagreed with or has appealed 
any aspect of these determinations.  These issues are not 
before the Board on appeal.

By a rating decision issued in March 2004, the RO granted 
service connection for an anxiety reaction, degenerative 
changes, lumbar spine, and eczema, pilomatrixoma, actinic 
keratosis, and candida interigo, claimed as skin rash due to 
undiagnosed illness, and assigned a 10 percent evaluation for 
each of the these three disabilities.  There is no evidence 
that the veteran has disagreed with any aspect of this rating 
decision.  No issue addressed in the March 2004 rating 
decision is before the Board at this time, although the Board 
notes that the time period in which disagreement with the 
March 2004 determinations may be timely submitted has not yet 
expired.

The veteran requested a hearing before the Board.  The 
requested hearing was conducted before the undersigned 
Veterans Law Judge sitting at the RO to conduct the Travel 
Board hearing in March 2000.

The appeals for service connection for hypertension and for 
venous insufficiency are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you, the veteran, if further action is required on your part.


FINDINGS OF FACT

1.  The veteran has been specifically notified of the 
evidence and information required to substantiate the claim 
addressed in this decision, and all identified evidence has 
been obtained.

2.  The preponderance of the clinical evidence establishes 
that a diagnosis of new onset of non-insulin dependant 
diabetes mellitus was assigned in February 1997, more than 
two years after the veteran's retirement from reserve 
component service and more than five years after his return 
from active service in the Persian Gulf.   

3.  The veteran does not contends that he was disabled by any 
prostate disorder during any period of active service or any 
period of reserve component service, and the medical opinion 
of record establishes that the veteran's benign prostatic 
hypertrophy is unrelated to his active service or any 
incident thereof.  


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for 
diabetes mellitus have not been met, nor may service 
connection be presumed.  38 U.S.C.A §§ 101, 1101, 1110, 1111, 
1112, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306, 3.307, 3.309 (2003).

2.  The criteria for an award of service connection for 
benign prostatic hypertrophy have not been met.  38 U.S.C.A 
§§ 101(24), 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for the claimed disorders.

Preliminary Matter: Duties to Notify & to Assist

During the pendency of this claim, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the claimant of evidence and 
information necessary to substantiate his or her claim and 
inform the claimant whether he or she or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, VA has a duty to assist the claimant in obtaining the 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The VCAA also provides that 
the duty to assist includes providing a medical examination 
or obtaining medical opinion if necessary to make a decision 
on the claim.  

The procedural history of this claim includes several actions 
under provisions preceding the VCAA and numerous actions 
under the VCAA.  In an August 1998 rating decision, the RO 
advised the veteran, in pertinent part, that service 
connection for diabetes mellitus and benign prostatic 
hypertrophy, claimed as enlarged prostate, were denied 
because there was no medical evidence of those disorders 
during active service or active duty for training (ACDUTRA) 
or during inactive duty for training (INACTDUTRA).  

The Board's March 2001 REMAND discussed the enactment of the 
VCAA and advised the veteran of the general provisions of 
that act.  By a supplemental statement of the case (SSOC) 
issued in March 2004, the RO provided the veteran with the 
complete text of 38 C.F.R. § 3.159 as revised to reflect the 
provisions of the VCAA and all duties of VA and 
responsibilities of the veteran under that act.  By a letter 
issued in April 2004, the RO again notified the veteran of 
the enactment of the VCAA, of the evidence required to 
substantiate the claims on appeal, of VA's duties to assist 
the veteran, and of the veteran's responsibilities regarding 
the claims.  

The VCAA provides that the duty to assist includes providing 
any medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  In this case, the 
veteran was afforded VA examinations in November 1997, 
September 1998, and in November and December 2002.  In 
addition, numerous VA outpatient clinical records dated 
during the pendency of the claims addressed in this decision 
have been associated with the claims file.  The duty to 
provide medical examination and to obtain medical opinion has 
been fulfilled.  

The many communications of record amply demonstrate that VA 
has complied with VCAA requirements to notify and assist the 
claimant.  It has been more than one year since the RO last 
advised the claimant of the provisions of the VCAA, in April 
2003.  The Board may complete appellate review of the claims 
addressed in this decision.  Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, § ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  However, as noted in this case, the initial 
actions of the agency of original jurisdiction had been 
issued prior to enactment of the VCAA.  The veteran was 
advised of the enactment of the VCAA by the Board's March 
2001 Remand, the first action taken by VA after the VCAA was 
signed into law, and was advised of VA's duties or the 
provisions of the VCAA several times thereafter.

Given that the VCAA had not yet been enacted, no VCAA notice 
was provided to the appellant prior to the initial AOJ 
adjudication denying the claims addressed in this decision.  
Thus, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
428, 429.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice in cases such as this, where an initial adjudicative 
determination was issued prior to enactment of the VCAA, and 
where the veteran submitted timely substantive appeal to 
those determinations prior to enactment of the VCAA as well, 
would be to vacate all initial adjudicative determinations 
and substantive appeals which had not yet become the subject 
of a final adjudication when the VCAA was enacted, and would 
nullify the notice of disagreement and substantive appeal of 
the initial adjudication in this case that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of 38 U.S.C.A. § 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome in this 
case, since the initial determination was that the claims for 
neck and back disorders were not well-grounded, and the RO 
reviewed those claims on the merits after the March 2001 
Remand.  See Pelegrini, 17 Vet. App. at 428, 429.  The VCAA 
requires that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice as to the claims for service 
connection addressed in this decision was harmless error.  
While the notice of enactment of the VCAA provided to the 
appellant in the Board's March 2001 Remand was not given 
prior to the first AOJ adjudication of the claims, the claims 
at issue were reviewed de novo following the Board Remand, 
after the veteran was notified of the criteria for service 
connection and the types of evidence he could submit or 
identify which might be relevant.  The content of the notices 
provided in the Board's Remand and thereafter and in the 
SSOCs fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with many opportunities to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The Board finds that there is no 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
March 2004 SSOC included the full text of 38 C.F.R. 
§ 3.159, so the veteran was advised that he should 
submit "any evidence" he had.  The record reflects 
that the veteran was afforded numerous opportunities to 
identify or submit evidence, and that he did submit 
numerous statements describing evidence he felt might be 
relevant.  The Board finds that the many notifications 
of record are adequate to notify the veteran that he 
should submit or identify any evidence he had regarding 
his claim, particularly when considered in the context 
of the lengthy process of claim development, more than 
two years, following the March 2001 Board Remand, before 
the claims were returned to the Board.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the 
claims may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be 
avoided).  VA has fully satisfied its duties to inform 
and assist the veteran as to the claims addressed on the 
merits herein.

Laws and regulations applicable to claims for service 
connection 

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  The term "active military, naval, or 
air service" includes active duty or any period of ACDUTRA 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, or any period of INACDUTRA during which disability 
resulted from an injury [but not disease] incurred during 
that INACDUTRA.  38 U.S.C.A. § 101(24).  

The law also provides that service connection may be presumed 
for a disease defined as chronic, to include diabetes 
mellitus, and which is manifested, generally to a degree of 
10 percent or more, within a specified presumptive period 
after separation from active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309.  

When determining whether a disability or disease was incurred 
in service, or preexisted service, a claimant will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; VAOPGCPREC 3-2003.  For purposes of aggravation of a 
preexisting injury, such aggravation will be said to have 
occurred where there is an increase in disability during 
active military, naval or air service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

However, both the presumption of soundness and the 
presumption of service connection for a disorder manifested 
within a specified presumptive period apply only to periods 
of active duty.  Paulson v. Brown, 7 Vet. App. 466 (1995).  
The presumption of soundness is not applicable to an 
individual who has served only on ACDUTRA or INACDUTRA and 
has not established any service-connected disability.  An 
individual whose service consisted entirely of INACDUTRA may 
not be presumptively service connected for a disability 
unless he or she was otherwise disabled from an injury 
directly incurred in or aggravated during the period of 
INACDUTRA.  38 C.F.R. § 3.6(a), (d).  

The Board notes that, by law, a chronic disease may be 
presumed service connected during the applicable presumptive 
period only following a period of active service of 90 days 
(or more).  38 C.F.R. § 3.307.  The veteran did have periods 
of such service in excess of 90 days, and he does contend 
that the claimed disorders arose during or as a result of 
such periods of service.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  With the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b); see Savage v. 
Gober, 10 Vet. App. 488 (1997).

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).



1.  Entitlement to service connection for diabetes mellitus

The veteran contends that, in 1991, upon his return from 
Persian Gulf service, he was advised by a military physician 
that he had an elevated blood sugar of 175.  He reported that 
he began taking oral medication to treat diabetes in 1995.  

Private clinical records dated in November 1991 reflect that 
laboratory examinations of the veteran's blood disclosed 
blood glucose of 114, compared to a reference range which was 
apparently 70-115.  The physician described the veteran's 
blood sugar as "slightly borderline" and noted that it 
should be repeated.  Repeat examination in February 1992 
disclosed a blood glucose of 113, with a stated reference 
rage of 70-115.  In March 1993, the veteran's blood glucose 
was 102, compared to a stated reference range of normal of 
70-115.  In May 1994, the veteran's blood glucose was 
measured as 109 compared to a reference range of normal of 
70-108.  These clinical records reflect that the veteran was 
repeatedly advised that he should exercise and lose weight in 
order to assist in control of diagnosed hypertension.

In December 1996, a Persian Gulf registry examination was 
conducted.  At that time, the VA examiner noted that there 
was a questionable diagnosis of borderline diabetes mellitus.  
The examiner noted that laboratory examinations conducted the 
previous months, in October 1996, which included examination 
of the blood for numerous findings, were within normal 
limits.  The examiner planned additional laboratory 
examinations.  The list of final diagnoses provided to the 
veteran did not include diabetes mellitus.

A private clinical note dated in February 1997 provides a 
diagnosis of "[n]ew onset type II NIDDM (non-insulin 
dependant diabetes mellitus).  The note reflects that the 
veteran's glucose tolerance test was "strikingly positive" 
with a fasting glucose of 157 and a two hour postprandial 
blood glucose of 245.  The provider noted that the veteran 
would be started on medication (oral, not insulin) after 
receiving dietary intervention.

At the time of December 2002 VA examination, the veteran 
provided a history of elevated blood sugar of 175 upon return 
from Persian Gulf service.  He reported that he was then 
advised that he should increase walking and decrease his 
weight.  The veteran reported that he was thereafter started 
on medications to control diabetes in 1995.  The examiner who 
conducted the December 2002 examination stated that the 
veteran's age at the time of onset of diabetes was 57, 
assuming that he had the reported blood sugar of 175 at the 
end of his active duty in 1991.  However, the examiner noted, 
the date of diagnosis of diabetes was a matter of judgment, 
since the veteran was initially told to lose weight and 
exercise and was not started on medications until several 
years later.  

To the extent that the report of the December 2002 VA 
examination may be construed as providing an opinion that the 
veteran's diabetes mellitus was manifested to a 10 percent 
degree within one year following a period of active service, 
that opinion was based solely on the report of his medical 
history by the veteran.  However, the clinical evidence of 
record clearly documents that the veteran had numerous 
laboratory examinations of blood glucose following his active 
service, and no diagnosis of diabetes was assigned by the 
treating private physician until February 1997, when the 
treating provider clearly assigned a diagnosis of new onset 
of diabetes mellitus.  

The Board finds that the contemporaneous clinical evidence 
establishes, by a preponderance, that the veteran was first 
diagnosed as having diabetes mellitus in February 1997, at a 
time when the veteran had been retired from reserve component 
service for more than two years.  Thus, if additional service 
personnel records are located as a result of the Remand 
appended to this decision, and those records reflect an 
additional period of active duty in excess of 90 days, so as 
to warrant application of a presumption of service 
connection, the one-year presumptive period applicable for 
diabetes mellitus would have expired in 1995, even if the 
veteran had active duty until the date of reserve component 
retirement, as reflected in his official retirement document.  
The veteran's retirement date also establishes that he was 
not treated for diabetes mellitus or disabled due to diabetes 
mellitus during any verified or unverified period of reserve 
component service, since he retired prior to a diagnosis of 
diabetes mellitus.  Thus, there is no prejudice to the 
veteran from proceeding with this determination.  

The preponderance of the evidence of record is against the 
veteran's claim that he incurred diabetes mellitus during 
active or reserve service.  As the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable to warrant a more favorable result.  The claim 
must be denied.

2.  Entitlement to service connection for benign prostatic 
hypertrophy

Service clinical records, including active duty service 
records and available reserve component service records, are 
devoid of complaints of or treatment for any prostate 
disorder.  A September 1975 period reserve examination report 
specifically states that the veteran's prostate was normal.

Private clinical records from 1989 to November 2001 are 
devoid of evidence of complaints of or treatment of an 
enlarged prostate.

A November 1997 VA examination discloses that the veteran 
reported that he had had enlargement of the prostate for 20 
years.   

At the time of VA examination conducted in December 2002, the 
veteran reported that he had been treated for an enlarged 
prostate by a private physician, Dr. T., in Charleston, West 
Virginia in November 2001.  The examiner who conducted the 
December 2002 VA examination opined that it was unlikely that 
this disorder was service connected, and it was more likely 
that this disorder was a process of aging.

The medical evidence establishes that the veteran was not 
treated for enlargement of the prostate during any period of 
active or reserve service.  The medical evidence establishes 
that the veteran was not disabled due to enlargement of the 
prostate during any period of reserve service.  The Board 
notes that this disorder is not defined by law or regulation 
as chronic, and no presumptive period is applicable.  

There is no evidence that the veteran incurred any injury to 
the prostate during any period of active or inactive service.  
In short, the evidence is entirely unfavorable to the 
veteran's claim, even accepting as true the veteran's 
contention that he noticed symptoms of enlargement of the 
prostate prior to his final period of active service and 
prior to his retirement from reserve component service.  In 
fact, the veteran's testimony and statements that he had 
noted signs of prostate enlargement prior to his final period 
of active service is also unfavorable to the claim, since 
there is no contention that he was treated for prostate 
problems during that period of service or until many years 
had elapsed thereafter.  The veteran has not raised a claim 
that his prostate problems were aggravated during any period 
of active or reserve service, and the evidence does not raise 
such a claim.  The only evidence of record favorable to the 
veteran's claim is his assertion of his belief that he is 
entitled to service connection for the disorder.  This 
assertion is not medical evidence to support the claim.  

The preponderance of the evidence of record is against the 
veteran's claim that he incurred benign prostatic hypertrophy 
during or as a result of active or reserve service.  As the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. 
§ 5107(b) are not applicable to warrant a more favorable 
result.  The claim must be denied.


ORDER

The appeal for service connection for diabetes mellitus is 
denied.

The appeal for service connection for benign prostatic 
hypertrophy, claimed as an enlarged prostate, is denied.  


REMAND

The veteran contends, in essence, that his hypertension 
became more difficult to manage during his active Gulf War 
service, and that the conditions of that service permanently 
aggravated his hypertension.  The VA examiner who conducted 
the December 2002 VA examination provided an opinion that it 
was as likely as not that the veteran's hypertension dated 
back to the Gulf War.  However, the examiner qualified his 
opinion by noting that he relied solely on the history as 
provided by the veteran and the treatment records subsequent 
to the veteran's Gulf war service.  Since clinical records 
prior to the veteran's Gulf War service conclusively 
demonstrate that the veteran was taking anti-hypertensive 
medications prior to that period of active service, the Board 
cannot rely on the December 2002 VA opinion to grant service 
connection for hypertension.  

However, that opinion does not address the veteran's 
contention that the conditions of active service, including 
the climate and the food, made his hypertension more 
difficult to control, that is, permanently aggravated his 
hypertension.  Under the VCAA, VA has a duty to assist the 
veteran to obtain medical opinion as to this alternative 
theory for entitlement to service connection for 
hypertension.  

Moreover, the veteran appears to contend that he had lengthy 
periods of reserve service following the Gulf War.  The 
veteran should be asked to identify any dates he served 
following his June 1991 release from active duty, other than 
the periods of service from January 2, 1993 to January 16, 
1993, May 6, 1993 to May 9, 1993, June 1, 1994 to June 18, 
1994, and June 23, 1993 to July 23, 1993.  Those dates of 
reserve service are identified and verified in the reserve 
personnel records associated with the claims files.  

The Board notes that private clinical records dated in 
November 1993 and in July 1994 reflect that the veteran 
reported he had recently been in Panama for reserve component 
service.  He reported in November 1993 that he had been in 
Atlanta several times as part of his reserve service.  In a 
private clinical note dated in 1994, the veteran reported he 
had been in Rwanda, Panama, and Europe with his reserve 
component.  However, the date of that note is unclear in the 
copy associated with the claims files.  In another private 
note, which also includes only a partial date, the veteran 
reported having been in South America and several locations 
in the United States.  An excursion to Germany for Bosnian 
Relief Fund was noted in July 1993 private clinical records.  
Further information as to the dates and types of the 
veteran's service following his Gulf War active service 
should be sought.  

The veteran contends that he has venous insufficiency, and 
that it was first noted during his Gulf War service.  No 
diagnosis of venous insufficiency was noted in the 1996 
Persian Gulf registry examination.  On VA examination 
conducted in 1997, peripheral edema of unclear etiology was 
noted.  On VA examination conducted in September 1998, 
peripheral edema, long-standing, likely due to venous 
insufficiency, was noted, but there was no medical opinion as 
to when that disorder had its onset, nor was there medical 
discussion of any possible relationship of such disorder to 
the veteran's active or reserve service.  The VA examiner who 
conducted the December 2002 VA examination did not assign a 
diagnosis of venous insufficiency.  Further clarification of 
the appropriate medical diagnosis is required.  If the 
veteran has the claimed disorder, medical opinion as to the 
etiology and onset of the claimed disorder is required.

Accordingly, the case is REMANDED for the following actions:

1.  (a)  Notify the veteran as to the 
evidence required to substantiate his 
claim for service connection for 
hypertension on the basis of aggravation, 
and of the evidence required to 
substantiate the claim for service 
connection for venous insufficiency or 
peripheral edema due to an undiagnosed 
illness.  Notify the veteran of the laws 
and regulations governing determinations 
of aggravation and of undiagnosed 
illness.  Notify the veteran as to which 
portions of the evidence he is 
responsible for and what evidence VA will 
assist him to obtain or develop.  The 
veteran should be notified that evidence 
establishing that he was disabled due to 
hypertension during active service or 
periods of ACDUTRA, and clinical evidence 
or opinion as to the effects of active 
duty or active duty for training or 
injury during INACDUTRA on the veteran's 
hypertension might be relevant and 
persuasive evidence.  Specifically notify 
the veteran that he should provide or 
identify any evidence which is not 
already of record which he believes might 
be relevant to establish his claims.  

(b) Any notice given, or action taken 
thereafter, must also comply with the 
holdings of DAV, supra, and Quartuccio, 
supra, as well as any other controlling 
guidance provided after the issuance of 
this Board decision.  

2.  In order to verify the dates and 
types of the veteran's reserve component 
service, the VBA AMC should contact the 
National Personnel Records Center and the 
United States Army Reserve Personnel 
Command (ARPERSCOM) or U.S. Army Reserve 
Components Personnel and Administration 
Center, each in St. Louis, Missouri, as 
well as the veteran's West Virginia Air 
National Guard unit and the Office of the 
Adjutant General, West Virginia.  In this 
regard, the Board notes the November 2002 
response from HQ ARPC in Denver, 
Colorado, which stated that HQ ARPC did 
not maintain records on individuals over 
60, and directed the RO to again contact 
NPRC.  Although the NPRC previously 
responded that records had been supplied, 
additional inquiry, such as to ARPERSCOM, 
or attempts to locate the veteran's 
personnel records from any organizational 
sources the VBA AMC may identify, should 
be made.

If records verifying the veteran's types 
and dates of service are not otherwise 
located, the AMC should request service 
medical or other records from Randolph 
AFB, since the veteran has indicated that 
his service medical records may have been 
sent to that location.  

If verification of the veteran's dates 
and types of service through these 
organizations is not completed, the AMC 
should contact the Defense Finance and 
Accounting Service, in Cleveland, Ohio, 
and request a copy of the veteran's 
Master Military Pay Account (MMPA) which 
reflects all pay and allowances paid, 
indicating the exact dates of all Active 
Duty for Training (ACDUTRA) and active 
duty service.  If this information cannot 
be obtained from that location, request 
that information from NPRC.  If NPRC does 
not have the information, they should be 
requested to state where those records 
would now be archived.

3.  The veteran should be afforded the 
opportunity to identify any military 
facility at which he was treated for 
hypertension or venous insufficiency or 
peripheral edema during a period of 
active service or ACDUTRA.  

The veteran should also identify any VA 
or private provider of treatment for 
hypertension or peripheral edema since 
December 2002, the date of the veteran's 
most recent VA examination.  The report 
of that examination is the date of the 
most recent VA or private clinical 
records related to hypertension which are 
associated with the claims files.  Each 
treating facility or provider should be 
contacted, and the identified record(s) 
should be obtained.

4.  The veteran should be offered the 
opportunity to present any alternative 
evidence which might establish that his 
hypertension was aggravated by active 
service, or that he suffered any injury 
during INACDUTRA that aggravated 
hypertension or caused peripheral edema.  
The veteran should be specifically 
requested to provide any evidence in his 
possession that pertains to the claim.

5.  Thereafter, the veteran should be 
afforded VA examination to determine the 
likelihood (whether it is at least as 
likely as not, i.e., a likelihood of 50 
percent or more) that hypertension was 
permanently aggravated during any period 
of active service or ACDUTRA or was 
incurred or aggravated by any injury 
incurred during INACDUTRA.    

6.  The veteran should be afforded VA 
examination to determine whether he has 
peripheral edema or venous insufficiency.  
If the veteran has peripheral edema or 
venous insufficiency, medical opinion 
should be requested as to the likelihood 
(whether it is at least as likely as not, 
i.e., a likelihood of 50 percent or more) 
that the diagnosed disorder was first 
manifested during a period of active 
service, became chronic during a period 
of active service, or is etiologically 
related to any incident of any period of 
his active service or is due to a 
disease, or is due to an injury incurred 
during any period of reserve component 
service (ACDUTRA or INACDUTRA).  

7.  After all required development has 
been completed, the claims should be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative, if he obtains a 
representative, should be furnished a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The veteran and any 
representative should be afforded an 
appropriate period of time for response.  

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



